Citation Nr: 1416275	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the period from January 1, 2010, to December 31, 2010.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Atlanta, Georgia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board must remand this matter to obtain a more complete record.  While it is apparent that no claims file exists for the Veteran, the current Income Verification Matching folder does not contain certain documents that are necessary for appellate review.  For example, the September 2011 statement of the case lists a VA Form 10-10EZR signed by the Veteran in March 2010, but it is not included in the folder.  There is also an indication in the statement of the case that there should be documents pertaining to a waiver, including a waiver letter dated in March 2010.  However, it does appear that waiver documents are associated with the folder.  On remand, all relevant documents should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the file all relevant documents not currently of record, including a VA Form 10-10EZR signed by the Veteran in March 2010 and any documents pertaining to a request for a waiver, such as the waiver letter dated in March 2010 (as listed in the September 2011 statement of the case).  

2.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given the opportunity to respond.  This SSOC should set forth the provisions of the applicable laws.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

